Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because Fig 27 second reference character “261” at the bottom of the figure appears to be in error.
The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 263 in par [0211].
Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “the panel configuration" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Further depending claims not mentioned inherit the deficiencies of their respective base claims and are rejected under similar rationale.
Claim 10 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 10 recites the limitation “wherein the first and the second inputs from the user are received at the first user input area". As claim 10 includes the limitations of Claim 9 on which it depends, and claim 9 states “wherein the panel is configured to receive the first input from the user based on a first user contact with the first user input area and wherein the panel is configured to receive the second input from the user based on a second user contact with the second user input area”, it is unclear how the second user contact may be simultaneously made to both the second user input area and the first user input area. Examiner assumes for examination purposes of Claim 10 that no input area is stated in claim 9.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (U.S. Patent Application Publication 20140282142 A1).

Regarding Claim 15, Lin teaches a method, comprising:
receiving a first user input configuration file (par 0059 the user may call the saved, customized ultrasound UI layout when subsequently using the ultrasound system), the first user input configuration file comprising a first user input configuration (par 0075 each user assembled or configured touch screen interface can be saved by the user; the component library is stored in the user interface processor); 
configuring a panel electrically according to the first user input configuration, the first user input configuration comprising a first user input area (at least par 0027 panel controls including any first user input area’s electrical response may be set by the configurator as to response time, initial value, step value, whether it is actively present or not par 0031, etc.); 
receiving a first user input at the first user input area based on a user contact with the first user input area (par 0055 on touch screen device 304, if a first user input area comprising a key is pressed (e.g., with the user's finger), touch screen device processor 312 may receive that input); 
communicating the first user input to a CPU based on the first user input configuration (par 0053 touch screen device processor 312 may be configured to receive a user [input] from the touch screen panel 304 controls; par 0027 panel controls including any first user input area’s electrical response may be set by the configurator as to response time, initial value, step value, whether it is actively present or not par 0031, etc.); 
receiving a second user input configuration file (par 0059 the user may call the saved, updated customized ultrasound UI layout when subsequently using the ultrasound system), the second user input configuration file comprising a second user input configuration (par 0075 each user updated touch screen interface configuration can be saved by the user; the component library is stored in the user interface processor); 
configuring the panel electrically according to the second user input configuration, the second user input configuration comprising a second user input area (at least par 0027 panel controls including any second user input area’s electrical response may be set by the configurator as to response time, initial value, step value, whether it is actively present or not par 0031, etc.); 
receiving a second user input at the second user input area based on a user contact with the second user input area (par 0055 on touch screen device 304, if a second user input area comprising a key is pressed (e.g., with the user's finger), touch screen device processor 312 may receive that input); and 
communicating the second user input to the CPU based on the second user input configuration (par 0053 touch screen device processor 312 may be configured to receive a user [input] from the touch screen panel 304 controls; par 0027 panel controls including any second user input area’s electrical response may be set by the configurator as to response time, initial value, step value, whether it is actively present or not par 0031, etc.).

Regarding Claim 16, Lin teaches the method according to claim 15, wherein the first user input area is the same as the second user input area (Lin par 0027 panel controls including any first user input area’s electrical response may be updated by the configurator as to response time, initial value, step value, whether it is actively present or not par 0031, etc.; par 0053 touch screen device processor 312 may be configured to receive a second user [input] from the first user input area of the touch screen panel 304 with the updated UI button configuration applied to its response).

Regarding Claim 17, Lin teaches the method according to claim 15, further comprising configuring a feedback unit (Lin par 0052 Fig 3 feedback portion of UI system 302) to provide a feedback selected from the group consisting of visual feedback, audible feedback, haptic feedback, motion feedback, and combinations thereof; and providing the feedback in response to the first user input or the second user input (Lin par 0052 Other customizable properties for an ultrasound UI component may be associated with sound [audible], or another effect that may occur, when the ultrasound UI component is activated.  For example, a click customizable property, if set, may cause the UI system to make a click sound when the corresponding first ultrasound UI component is activated).
Iandoli and Lin are analogous art as they each pertain to user touch input panels. It would have been obvious to a person of ordinary skill in the art to modify the panel system of Iandoli with the inclusion of the feedback unit of Lin. The motivation would have been in order to provide a configurable touch screen system with a customized ultrasound UI that may make ultrasound system operation more clear (Lin par 0060).

Regarding Claim 18, Lin teaches the method according to claim 15, further comprising: 
configuring a replacement panel electrically according to the first user input configuration (paras 0030-0031 describe start-up of a panel with a default configuration, a situation equivalent to startup of a replacement panel, and a first user input customization by a user); 
receiving a third user input at the first user input area (par 0055 on touch screen device 304, if a first user input area comprising a key is pressed (e.g., with the user's finger) after configuration after startup, touch screen device processor 312 may receive that third user input); and 
communicating the third user input to the CPU based on the first user input configuration (par 0053 touch screen device processor 312 may be configured to receive a user third user [input] from the touch screen panel 304 controls; par 0027 panel controls including any first user input area’s electrical response may be set by the newly customized configurator as to response time, initial value, step value, whether it is actively present or not par 0031, etc.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Iandoli et al. (U.S. Patent Application Publication 20070031161 A1, hereinafter “Iandoli”) in view of Lin (U.S. Patent Application Publication 20140282142 A1).

Regarding Claim 1, Iandoli teaches a system (par 0007 last sentence) comprising: 
a molded panel (Fig 1 paras 0003, 0006 molded contoured touch panel) configured to receive a first input from a user (Fig 1 par 0007 the control features may be operable, for example, via capacitive coupling initiated by a user placing a finger over the indicia 16 at a face 28 of the control panel 10), the panel comprising a plurality of input areas (Fig 1 par 0007 some of the indicia 16 may correspond to control features of the control panel 10, such as "On" and "Off" buttons), the plurality of input areas including a first user input area (Fig 1 par 0007 indicia 16 corresponding to, e.g., an "Off" button);
the panel electrically connected to a CPU (par 0007 conductive ink pads 22 of the control panel 10 may be placed in communication with suitable electronic circuitry for sensing capacitive coupling and controlling the device accordingly), a memory device, and a transceiver; and 
wherein the panel is configured to receive the first input from the user based on a user contact in the first user input area (Fig 1 par 0007 the control features may be operable, for example, via capacitive coupling initiated by a user placing a finger over the indicia 16 at a face 28 of the control panel 10), 
the first user input area physically defined by the panel (Fig 1, par 0006 the buttons physically defined by a contoured panel surface par 0003, a printed indicia on the panel corresponding to the button location, and conductive ink pads printed at button sensing locations par 0007). 

However, Iandoli appears not to expressly teach the system comprising
the panel electrically connected to a CPU, a memory device, and a transceiver; 
a portable computing device comprising a configurator, 
the portable computing device configured to communicate with the CPU via the transceiver,
the first user input area electrically defined by the configurator;
wherein the panel communicates the first input to the CPU based on the panel configuration defined by the configurator.

Lin teaches the system (Abstract) comprising
the panel electrically connected to a CPU (Fig 3 par 0025 touch screen device processor 312), a memory device (Fig 3 par 0025 touch screen device memory 310), and a transceiver (par 0053 [transceiver portion of] touch screen device processor 312 may be configured to receive a user command from the touch screen device 304; [transceiver portion of] touch screen device processor 312 may be further configured to transmit an ultrasound UI component parameter based upon, at least in part, the user command, to an ultrasound host processor (located, e.g., in ultrasound system 300)); 
a portable computing device (Fig 3 ultrasound system 300; ultrasound systems are well-known to be portable, see e.g. Philips_CX50.pdf dated 2016) comprising a configurator (Fig 8 UI system Fig 3 302 [construed as at least a portion of the “configurator”] receives 802 a user selection associated with an ultrasound UI component from the touch screen device 304 configured to communicate with and control ultrasound system 300; par 0027 UI system 302 allows the user to customize one or more properties of the ultrasound UI components), 
the portable computing device configured to communicate with the CPU via the transceiver (par 0053 [transceiver portion of] touch screen device processor 312 may be configured to receive a user command from the touch screen device 304; [transceiver portion of] touch screen device processor 312 may be further configured to transmit an ultrasound UI component parameter based upon, at least in part, the user command, to an ultrasound host processor (located, e.g., in ultrasound system 300)),
the first user input area electrically defined by the configurator (at least par 0027 panel controls including any first user input area’s electrical response may be set by the configurator as to response time, initial value, step value, whether it is actively present or not par 0031, etc.);
wherein the panel communicates the first input to the CPU based on the panel configuration defined by the configurator (par 0053 touch screen device processor 312 may be configured to receive a user [input] from the touch screen panel 304 controls; par 0027 panel controls including any first user input area’s electrical response may be set by the configurator as to response time, initial value, step value, whether it is actively present or not par 0031, etc.).
Iandoli and Lin are analogous art as they each pertain to user touch input panels. It would have been obvious to a person of ordinary skill in the art to modify the panel system of Iandoli with the inclusion of the configurator of Lin. The motivation would have been in order to provide a configurable touch screen system and interface that may be used to more flexibly and easily control ultrasound systems intended to be used in multiple clinical applications (Lin par 0003).

Regarding Claim 2, Iandoli as modified teaches the system according to claim 1, wherein the first user input area comprises a form selected from the group consisting of a switch, a trackpad, a button (Iandoli Fig 1 par 0007 indicia 16 corresponding to, e.g., an "Off" button), a swipe, a scroll wheel, a slider, a rotary button, and combinations thereof.

Regarding Claim 3, Iandoli as modified teaches the system according to claim 1, wherein the first user input area corresponds to a panel design feature (Iandoli Fig 1, par 0006 the buttons correspond to panel design features comprising a printed indicia on the panel corresponding to the button location, and conductive ink pads printed at button sensing locations par 0007).

Regarding Claim 4, Iandoli as modified teaches the system according to claim 3, wherein the panel design feature comprises a design formed from a conductive ink (Iandoli Fig 1, par 0006 the buttons correspond to panel design features comprising a printed indicia on the panel corresponding to the button location, and conductive ink pads printed at button sensing locations par 0007). 

Regarding Claim 5, Iandoli as modified teaches the system according to claim 1, wherein the plurality of input areas further comprises a second user input area (Iandoli Fig 1 par 0007 indicia 16 corresponding to, e.g., an "On" button).

Regarding Claim 6, Iandoli as modified teaches the system according to claim 5, wherein the first user input area and the second user input area receive the first input and a second input, respectively (Iandoli Fig 1 par 0007 the first and second control features may be operable, for example, via capacitive coupling initiated by a user placing a finger over the first “Off” indicia 16 and the “On” indicia 16, respectively, at a face 28 of the control panel 10).

Regarding Claim 7, Iandoli as modified teaches the system according to claim 1, the system further comprising a feedback unit (Lin par 0052 Fig 3 feedback portion of UI system 302), the feedback unit is configurable by the configurator to provide a feedback selected from the group consisting of visual feedback, audible feedback, haptic feedback, motion feedback, and combinations thereof, the feedback provided based on the first input from the user (Lin par 0052 Other customizable properties for an ultrasound UI component may be associated with sound [audible], or another effect that may occur, when the ultrasound UI component is activated.  For example, a click customizable property, if set, may cause the UI system to make a click sound when the corresponding ultrasound UI component is activated).
Iandoli and Lin are analogous art as they each pertain to user touch input panels. It would have been obvious to a person of ordinary skill in the art to modify the panel system of Iandoli with the inclusion of the feedback unit of Lin. The motivation would have been in order to provide a configurable touch screen system with a customized ultrasound UI that may make ultrasound system operation more clear (Lin par 0060).

Regarding Claim 8, Iandoli as modified teaches the system according to claim 1, wherein the panel is configured to receive an updated panel configuration defined by the configurator wherein the panel is further configured to communicate a second input to the CPU based on the updated panel configuration defined by the configurator (Lin par 0027 panel controls including any first user input area’s electrical response may be updated by the configurator as to response time, initial value, step value, whether it is actively present or not par 0031, etc.; par 0053 touch screen device processor 312 may be configured to receive this second user [input] from the touch screen panel 304 control).

Regarding Claim 9, Iandoli teaches a system (par 0007 last sentence), comprising: 
a panel (Fig 1 paras 0003, 0006 molded contoured touch panel) configured to receive a first and a second input from a user (Fig 1 par 0007 the control features may be operable, for example, via capacitive coupling initiated by a user placing a finger over the first “Off” indicia 16 or second “On” indicia 16 at a face 28 of the control panel 10), the panel comprising a plurality of input areas (Fig 1 par 0007 some of the indicia 16 may correspond to control features of the control panel 10, such as "On" and "Off" buttons), the plurality of input areas including a first user input area (Fig 1 par 0007 indicia 16 corresponding to, e.g., an "Off" button) and a second user input area (Fig 1 par 0007 indicia 16 corresponding to, e.g., an "On" button), 
the panel further comprising a CPU (par 0007 conductive ink pads 22 of the control panel 10 may be placed in communication with suitable electronic circuitry for sensing capacitive coupling and controlling the device accordingly); and 
wherein the panel is configured to receive the first input from the user based on a first user contact with the first user input area (Fig 1 par 0007 the control features may be operable, for example, via capacitive coupling initiated by a user placing a finger over the “Off” indicia 16 at a face 28 of the control panel 10) and 
according to a first panel configuration physically defined by the panel (Fig 1, par 0006 the buttons physically defined by a contoured panel surface par 0003, a printed indicia on the panel corresponding to the button location, and conductive ink pads printed at button sensing locations par 0007), 
wherein the panel is configured to receive the second input from the user based on a second user contact with the second user input area (Fig 1 par 0007 the control features may be operable, for example, via capacitive coupling initiated by a user placing a finger over the “On” indicia 16 at a face 28 of the control panel 10), and 
according to a second panel configuration physically defined by the panel (Fig 1, par 0006 the buttons physically defined by a contoured panel surface par 0003, a printed indicia on the panel corresponding to the button location, and conductive ink pads printed at button sensing locations par 0007).

However, Iandoli appears not to expressly teach the system comprising
the panel further comprising a CPU, a memory device, and a transceiver;
a portable computing device comprising a configurator, the portable computing device configured to wirelessly communicate with the CPU via the transceiver;
wherein the panel is configured to receive the first input from the user according to a first panel configuration electrically defined by the configurator;
wherein the panel communicates the first input from the user to the CPU based on the first panel configuration electrically defined by the configurator and
wherein the panel is configured to receive the second input from the user according to a second panel configuration electrically defined by the configurator;
wherein the panel communicates the second input from the user to the CPU based on the second panel configuration electrically defined by the configurator.

Lin teaches the system (Abstract) comprising
the panel further comprising a CPU (Fig 3 par 0025 touch screen device processor 312), a memory device (Fig 3 par 0025 touch screen device memory 310), and a transceiver (par 0053 [transceiver portion of] touch screen device processor 312 may be configured to receive a user command from the touch screen device 304; [transceiver portion of] touch screen device processor 312 may be further configured to transmit an ultrasound UI component parameter based upon, at least in part, the user command, to an ultrasound host processor (located, e.g., in ultrasound system 300));
a portable computing device (Fig 3 ultrasound system 300; ultrasound systems are well-known to be portable, see e.g. Philips_CX50.pdf dated 2016) comprising a configurator (Fig 8 UI system Fig 3 302 [construed as at least a portion of the “configurator”] receives 802 a user selection associated with an ultrasound UI component from the touch screen device 304 configured to communicate with and control ultrasound system 300; par 0027 UI system 302 allows the user to customize one or more properties of the ultrasound UI components), 
the portable computing device configured to wirelessly (Lin par 0090 suggests various portions of the system may comprise wireless connections) communicate with the CPU via the transceiver (par 0053 [transceiver portion of] touch screen device processor 312 may be configured to receive a user command from the touch screen device 304; [transceiver portion of] touch screen device processor 312 may be further configured to transmit an ultrasound UI component parameter based upon, at least in part, the user command, to an ultrasound host processor (located, e.g., in ultrasound system 300));
wherein the panel is configured to receive the first input from the user according to a first panel configuration electrically defined by the configurator (at least par 0027 panel controls including any first user input area’s electrical response may be set by the configurator as to response time, initial value, step value, whether it is actively present or not par 0031, etc.);
wherein the panel communicates the first input from the user to the CPU based on the first panel configuration electrically defined by the configurator configurator (par 0053 touch screen device processor 312 may be configured to receive a user [input] from the touch screen panel 304 controls; par 0027 panel controls including any first user input area’s electrical response may be set by the configurator as to response time, initial value, step value, whether it is actively present or not par 0031, etc.)and
wherein the panel is configured to receive the second input from the user according to a second panel configuration electrically defined by the configurator (at least par 0027 panel controls including any second user input area’s electrical response may be set by the configurator as to response time, initial value, step value, whether it is actively present or not par 0031, etc.);
wherein the panel communicates the second input from the user to the CPU based on the second panel configuration electrically defined by the configurator configurator (par 0053 touch screen device processor 312 may be configured to receive a user [input] from the touch screen panel 304 controls; par 0027 panel controls including any second user input area’s electrical response may be set by the configurator as to response time, initial value, step value, whether it is actively present or not par 0031, etc.).
Iandoli and Lin are analogous art as they each pertain to user touch input panels. It would have been obvious to a person of ordinary skill in the art to modify the panel system of Iandoli with the inclusion of the configurator of Lin. The motivation would have been in order to provide a configurable touch screen system and interface that may be used to more flexibly and easily control ultrasound systems intended to be used in multiple clinical applications (Lin par 0003).

Regarding Claim 10, Iandoli as modified teaches the system according to claim 9, wherein the first and the second inputs from the user are received at the first user input area (Iandoli Fig 1 par 0007 the first and second control features may be operable, for example, via capacitive coupling initiated by a user placing a finger over the first “Off” indicia 16 and the “On” indicia 16, respectively, at a face 28 of the control panel 10; clearly this enables a first contact to the first control and a second, presumably later, contact to the first control).

Regarding Claim 11, Iandoli as modified teaches the system according to claim 9, wherein the first input from the user is the same as the second input from the user, and wherein the CPU correlates the first input from the user to a first value based on the first panel configuration and the second input from the user to a second value based on the second panel configuration (at least par 0027 panel controls including any first user input area’s electrical response may be set by the configurator’s first configuration as to response time, initial value, step value, whether it is actively present or not par 0031, etc.; panel controls including any first user input area’s electrical response may be set by a configurator’s updated second configuration as to response time, initial value, step value, whether it is actively present or not par 0031, etc.).

Regarding Claim 12, Iandoli as modified teaches the system according to claim 9, the system further comprising a feedback unit (Lin par 0052 Fig 3 feedback portion of UI system 302) wherein the feedback unit is configurable by the configurator to provide a feedback selected from the group consisting of visual feedback, audible feedback, haptic feedback, motion feedback, and combinations thereof, the feedback provided based on the first input from the user (Lin par 0052 Other customizable properties for an ultrasound UI component may be associated with sound [audible], or another effect that may occur, when the ultrasound UI component is activated.  For example, a click customizable property, if set, may cause the UI system to make a click sound when the corresponding ultrasound UI component is activated).
Iandoli and Lin are analogous art as they each pertain to user touch input panels. It would have been obvious to a person of ordinary skill in the art to modify the panel system of Iandoli with the inclusion of the feedback unit of Lin. The motivation would have been in order to provide a configurable touch screen system with a customized ultrasound UI that may make ultrasound system operation more clear (Lin par 0060).

Regarding Claim 13, Iandoli as modified teaches the system according to claim 9, wherein the panel further comprises a capacitive user input device from the group consisting of a switch, a scroll wheel, a button (Iandoli Fig 1 par 0007 a touch to location of indicia 16 corresponding to, e.g., an "Off" button placed in communication with suitable electronic circuitry for sensing capacitive coupling), a slide, a toggle, and combinations thereof, the capacitive user input device configured to communicate with the CPU (par 0007 the conductive ink pads 22 of the control panel 10 may be placed in communication with suitable electronic circuitry for sensing capacitive coupling and controlling the device accordingly).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Iandoli et al. (U.S. Patent Application Publication 20070031161 A1, hereinafter “Iandoli”) in view of Lin (U.S. Patent Application Publication 20140282142 A1) and further in view of Lee et al. (U.S. Patent Application Publication 20200264727 A1, hereinafter “Samsung”).

Regarding Claim 14, Iandoli as modified teaches the system according to claim 9. However, Iandoli as modified appears not to expressly teach wherein the panel further comprises a pressure sense input device from the group consisting of a switch, a scroll wheel, a button, a slide, a toggle, and combinations thereof, the pressure sense user input device configured to communicate with the CPU.
Samsung teaches wherein the panel further comprises a pressure sense input device from the group consisting of a switch, a scroll wheel, a button (par 0128 the pressure sensor 113 may be disposed in a physical button), a slide, a toggle, and combinations thereof, the pressure sense user input device configured to communicate with the CPU (par 0009 The touch controller obtains a pressure value corresponding to a user input through the pressure sensor).
Iandoli Lin and Samsung are analogous art as they each pertain to user touch input panels. It would have been obvious to a person of ordinary skill in the art to modify the panel system of Iandoli/Lin with the inclusion of the pressure sensing of Lee. The motivation would have been in order to provide that the controller may obtain a pressure value corresponding to a user input through the pressure sensor and may switch an operating mode of the touch sensor from a first mode to a second mode when the pressure value satisfies a specified condition (Lin par 0222).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (U.S. Patent Application Publication 20140282142 A1) in view of Lee (U.S. Patent Application Publication 20110186422 A1).

Regarding Claim 19, Lin teaches the method according to claim 15. However, Lin appears not to expressly teach wherein the first user input area comprises a raised or a depressed portion of the panel.
In a similar area of endeavor, Lee teaches wherein the first user input area comprises a raised or a depressed portion of the panel (Figs 1, 3 input areas 121 are raised portions of the panel for judging touch positions, par 0053).
Lin and Lee are analogous art as they each pertain to user touch input panels. It would have been obvious to a person of ordinary skill in the art to modify the panel system of Lin with the inclusion of the raised portion of Lee. The motivation would have been in order to provide a simple means for a user to judge touch positions (Lee par 0053).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (U.S. Patent Application Publication 20140282142 A1) in view of Tesar (U.S. Patent 9782159 B2).

Regarding Claim 20, Lin teaches the method according to claim 15. However, Lin appears not to expressly teach wherein the user contact with the first user input area is a multi-finger gesture input.
In a similar area of endeavor, Tesar teaches wherein the user contact with the first user input area is a multi-finger gesture input (col 132 lines 50-55 The GUI can be configured to respond to multi-touch input, allowing the user to virtually manipulate objects or video with their hands. The GUI can also be configured to respond to other methods of input including, for example, voice recognition, gesture recognition, and the like).
Lin and Tesar are analogous art as they each pertain to user touch input panels. It would have been obvious to a person of ordinary skill in the art to modify the panel system of Lin with the inclusion of the multi-touch input of Tesar. The motivation would have been in order to provide a simple means for a user to virtually manipulate UI objects with their hands (Tesar col 132 lines 50-55).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK EDWARDS/Primary Examiner, Art Unit 2624